Wyly, J.
Plaintiff sued the defendant, Bonsignore, the drawer of a check on New Orleans Savings Institution, for two thousand eight hundred dollars, and prayed that he be condemned to pay said amount and the said Savings Institution be “ ordered to pay tho aforesaid check as a transfer to that extent of the funds of Bonsignore in their possession.” Tho New Orleans Savings Institution excepted, on the ground that the Fourth District Court was without jurisdiction, because it is a corporation *416established by act of the General Assembly and domiciled in the parish of Orleans, and by the act creating the Superior District Court that court alone has jurisdiction as to this defendant.
The court, maintaining- this exception, dismissed the suit as to the New Orleans Savings Institution, and plaintiff appealed.
Wo think the court erred.
It is true act No. 2 of the acts of 1873, organizing the Superior District Court, declares that said court shall have exclusive original jurisdiction over all eases in which “ any corporation established by act of the General Assembly and domiciled in the parish of Orleans shall be a party;” but this defendant has failed to adduce proof showing it is a “ corporation established by act of the General Assembly.” If such an act exists, it is a private statute, which should have been introduced in evidence; it is not a general law of which this court will take notice.
It is therefore ordered that the judgment herein be annulled, and that this cause bo remanded for trial on the merits according to law, appellee paying costs of appeal.
Rehearing refused.